DETAILED ACTION
Claims 1-5, 7-8, 10-14 are allowed.
Claims 18-21 and 23-24 are objected to.
Claims 15-16 are rejected.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,777,031 (herein Dijauw) as evidenced by US 2015/0031835 (herein Lo).
As to claim 15, Dijauw discloses hydrogenated styrene butadiene styrene triblock copolymers (styrene ethylene butylene styrene, SEBS).  See abstract and examples.  SEBS has the structure shown below (see structures following paragraph 4 of Lo for evidence).

    PNG
    media_image1.png
    130
    295
    media_image1.png
    Greyscale

Thus, the Dijauw structure can be redrawn as below to more easily compare to the claimed invention:

    PNG
    media_image2.png
    464
    828
    media_image2.png
    Greyscale

The block copolymers have end blocks of styrene (reading claimed “m” unit blocks).  Specifically, the end blocks have a molecular weight of 29,000 (table 1, example B, however note all examples read on the instant claims).  Since the molecular weight of styrene is about 104, the number of units for the end (m) blocks are 278 (m=278).  
The midblock is hydrogenated butadiene.  Butadiene has two polymerized forms (1,2 addition referred to vinyl  and 1,4 addition).  The 1,2 addition in butadiene is 
    PNG
    media_image3.png
    78
    48
    media_image3.png
    Greyscale
 reading on p, wherein Y=ethyl and the 1,4 addition butadiene forms monomer units 
    PNG
    media_image4.png
    39
    90
    media_image4.png
    Greyscale
 reading on two of 1-p, wherein R=hydrogen.  Also note that the structure of claim 15 can be reduced having the mid structure 
    PNG
    media_image4.png
    39
    90
    media_image4.png
    Greyscale
 when z=0.  The molecular weight of the midblock is 123,000 and the molecular weight of butadiene is 45.  Thus, the number of total units in the midblock is 2733.  Given the 1,2 addition and 1,4 addition, units p is deduced as 0.38 (from 38% 1,2 addition).  Both n and the middle unit is equal to 2733.  Thus, n is equal to be about 1366, which is within the claimed range.  

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,630,532 (herein Eiden) as evidenced by US 2015/0031835 (herein Lo).
As to claims15-16 , Eiden discloses hydrogenated styrene butadiene styrene triblock copolymers (styrene ethylene butylene styrene, SEBS).  See abstract and examples.  SEBS has the structure shown below (see structures following paragraph 4 of Lo for evidence).

    PNG
    media_image1.png
    130
    295
    media_image1.png
    Greyscale

Thus, the Eiden structure can be redrawn as below to more easily compare to the claimed invention:

    PNG
    media_image2.png
    464
    828
    media_image2.png
    Greyscale

The block copolymers have end blocks of styrene (reading claimed “m” unit blocks).  Specifically, the end blocks have a molecular weight of 9200 and 9400 (see example 1 in col. 5).  Since the molecular weight of styrene is about 104, the number of units for the end (m) blocks are 88 and 90 (m=88 and 90).  
The midblock is hydrogenated butadiene.  Butadiene has two polymerized forms (1,2 addition referred to vinyl  and 1,4 addition).  The 1,2 addition in butadiene is exemplified as 38% (thus 62% randomly distributed ethylene).  Note that in the structure 
    PNG
    media_image3.png
    78
    48
    media_image3.png
    Greyscale
 reading on p, wherein Y=ethyl and the 1,4 addition butadiene forms monomer units 
    PNG
    media_image4.png
    39
    90
    media_image4.png
    Greyscale
 reading on two of 1-p, wherein R=hydrogen.  Also note that the structure of claim 15 can be reduced having the mid structure 
    PNG
    media_image4.png
    39
    90
    media_image4.png
    Greyscale
 when z=0.  The molecular weight of the midblock is 72,300 and the molecular weight of butadiene is 45.  Thus, the number of total units in the midblock is 2733.  Given the 1,2 addition and 1,4 addition, units p is deduced as 0.38 (from 38% 1,2 addition).  Both n and the middle unit is equal to 1606.  Thus, n is equal to be about 803, which is within the claimed range.  

Allowable Subject Matter
Claims 1-5, 7-8, 10-14 are allowed.

Claims 18-21 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


As to claims 1-5, 7-8, 10-14, KR 101732418 (herein Yeoul) is the closest prior art.  Yeoul discloses similar structures shown below wherein the differences are circled:

    PNG
    media_image5.png
    293
    689
    media_image5.png
    Greyscale

Thus, the difference between Yeoul and the claimed invention is the claimed ethylene is a methylene in Yeoul (similarly with structures 2-1 etc.).  MPEP 2144.09 gives guidance on homologs (compounds differing in successive addition of methylene, CH2, groups) and when a prima facie case of obviousness may be made.  The case must be considered with all relevant facts in determining the issue of obviousness and do not automatically equate with prima facie obviousness.  In the instant case, there are a multitude of structures that one could modify on the Yeoul polymer with an additional methylene bridge (e.g. bridge by Z, bridge on top of phenyl group) and there is no direction to selectively modify the claimed unit.  More striking, there is no suggestion on how to synthesize the different derivatives.  In the prior art, the benzyl derivatives (e.g. benzyl chloride is reacted with organozinc).  While the claimed invention is formed by an alkyl (nonbenzyl position).  The skilled artisan would recognize that the nucleophilic substitution reactions involving benzyl (SN1) vs primary alkyl (SN2) are different.  Indeed, the examples of the instant application form the compounds from divinyl benzene.  Again, there is no direction on how to make such compounds.  Therefore, the evidence of record suggests nonobviousness.  


As to claims 18-21 and 23-24, Eiden is silent on the polymers being produced by a polynuclear zinc and a chain transfer agent and silicon atom containing alkyl lithium compound with triamine.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK S KAUCHER/Primary Examiner, Art Unit 1764